LANDON, J.
The evidence supports the findings. The objection of the executors to the testimony of Stanchfield was in violation of the order of the special term which permitted the defendants to answer. This order recites that it was made upon consent of counsel, and upon stipulation that objection under Code, § 829, should not be taken. If the order is false in its recitals, the executors should have moved to resettle or correct it. The notice of appeal seeks to bring this order before us for review, but we do not review orders granted upon consent. The appealing party should have either opposed the motion for the order, or made some motion to resettle, vacate, modify, or correct it, and, if unsuccessful, there would be an order that we could review. The other objections do not strike us as of force. The judgment should be affirmed, with costs.